EC-Ukraine Agreement in relation to preservation of commitments on trade in services contained in the Partnership and Cooperation Agreement (debate)
The next item on the agenda is the report by Zbigniew Zaleski on behalf of the Committee on International Trade on a proposal for a Council decision on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine in relation to preservation of commitments on trade in services contained in the Partnership and Cooperation Agreement - C6-0202/2008 -.
rapporteur. - Madam President, this report closes a certain phase in our EU-Ukraine policies. Starting with trade and service agreements, I will draw a broader vision of the future cooperation within the WTO and then within the enhanced Free Trade Area once this is created.
The report, which is short on statements, is an important step in regulating and facilitating our cooperation with our significant neighbour, Ukraine. We are consistent and transparent in our intentions and deeds. There is an assumption behind them that, if economic conditions improve, then people may invest more energy in solving the other problems that they face - political, social and others, although all of these are interwoven. Today, when the very substance of Ukraine trembles - a minute ago I read a message that Yushchenko has dissolved the parliament - our assistance can be of crucial value, but cooperation limited only to the economy would not be sufficient. We need to have a broader project, a detailed strategy, composed of various aspects.
The frame of our neighbourhood policy gives room for a strategy similar to the Union for the Mediterranean. There is a report by Mrs Napoletano which is very much supported by the present Presidency. It would be advisable for the French Presidency to show more courage in promoting the proposal by a sufficient group of Members to create EURO-NEST, that is an official assembly of European and our eastern neighbours' parliaments. We should not limit ourselves only to the nations around the basin of the Mediterranean Sea but should have a balanced vision in our neighbourhood policy. We should not leave weak links in the chain of countries surrounding our Union borders.
Taking the example of Barcelona as a potential candidate to be the seat, or as it were capital, of the Mediterranean Union, I propose for the future eastern neighbour union - something like the Black Sea Union - that the city of Lublin in eastern Poland be the location for administering such a body. Historically Lublin has proved itself by being the city of an important international union that preceded the one which we are building at the moment - or at least are trying to build.
In conclusion, the scope of my position and proposal is that I would like to mobilise this House, the Commission and the Council to be more active in our eastern dimension. Why should we do that? The answer is simple. If we believe in our European values as being able to improve the human condition on Earth, there can be no room for passively awaiting political developments in that area.
The case of Georgia is a warning to us as far as the future of Ukraine is concerned. Let us not wake up to find that we are pushed away from the political and economic stage, which has been taken by another actor, or even being accused of passivity, lack of political vision and inability to resolve the conflicts in our neighbourhood. If we rely on the Kremlin strategy - as seemed to be supported by the Socialist Group during its recent delegation visit to Moscow led by Martin Schulz - then we lose out as a player on the international stage. Our European citizens will be the victims of energy prices, tensions and insecurity.
To conclude, even if Ukraine is not as efficient in democratisation as we would expect, we should not decrease our efforts to create an enhanced cooperation with her people, whose European ambitions are crucial, not only for themselves, but perhaps even more for us, the citizens of Europe.
Member of the Commission. - Madam President, I would like to thank the European Parliament for promptly giving its opinion and adopting this positive report, as it is important that this agreement is formalised as soon as possible after Ukrainian accession to the WTO, to avoid any legal vacuum.
Following Ukraine's accession to the WTO, this agreement preserves two very important commitments that help our international maritime operators in their activities in Ukraine.
The first provision ensures national treatment to nationals and companies of the Community providing international maritime transport services when providing international sea-river services in the inland waterways of Ukraine. The second preserves the so-called Greek clause, which allows EU or Ukraine nationals or shipping companies established outside the EU or Ukraine to benefit from the provisions on maritime services, if their vessels are registered in the EU or Ukraine respectively.
These two provisions will be integrated in the very ambitious Free Trade Agreement we are currently negotiating with Ukraine. This Free Trade Agreement is referred to as a deep and comprehensive FTA and it should indeed correspond to these qualifiers.
We are keen that this should be so because of the important political and economic considerations at stake in relation to Ukraine. The process we are engaged in is not just about trade and investment flows. It is a sign of Ukraine's continuing political and economic integration into the global economy, and deep partnership with the EU.
The Free Trade Agreement is one of the central elements of the broader Association Agreement we are negotiating with Ukraine in the context of the neighbourhood policy.
To the extent that Ukraine can transpose, implement and enforce the EU acquis in some key areas, as foreseen under the current Free Trade Agreement negotiations, the European Union should be ready to extend the internal market benefits in these areas. This is especially valid for services where there can be most added value for both partners. Furthermore, because Ukraine's WTO commitments in the field of services are already very broad, the FTA and the acquis approximation process will allow us to tackle beyond-the-border barriers.
This agreement will incentivise EU foreign direct investment in Ukraine by cutting red tape and bringing transparency as well as helping exporters and service providers on both sides, by bringing our relations closer and sharing our standards. As a consequence we should see accelerated trade flows and an increase of personal contacts that result from growing small businesses and regional supply chains.
This is of course a challenging and lengthy process but the Commission believes that this agreement will set the framework and create the incentives for this convergence to occur.
But, as I stressed before, we should not forget that this process is not just about economic opportunities. It is part of a broader test of the transformation of Ukraine and its partnership with the European Union.
on behalf of the PPE-DE Group. - (SK) Although the present turbulent domestic politics in Ukraine have weakened the country's negotiating position, they must be seen as part of a democratic process. EU integration continues to be the top priority for Ukrainian foreign policy. I welcome the report by my colleague Mr Zbigniew Zaleski. It highlights many key elements and emphasises the progress Ukraine has made since the Orange Revolution.
I firmly believe that without the EU's intensive support for Ukraine's accession to the WTO, it would probably not have become a member of this important organisation in May 2008. Just as in the case of the WTO, Ukraine now needs the EU's support once again.
During the 11th meeting of the EU-Ukraine Parliamentary Cooperation Committee that took place in Kiev and Krym last week, I became even more convinced that the EU must be prepared to support Ukraine's efforts, both technologically and financially. On the other hand, Ukraine must implement the necessary reforms, in particular in its services sector, and hold ambitious negotiations with the EU.
The conclusion of the agreement we are discussing presents an excellent opportunity to reiterate the importance of the relations that link the EU and Ukraine in many sectors.
These relations, which have intensified, are based on a heritage of joint values and principles and on a repeated desire to strengthen partnership and cooperation at the institutional level.
The European Union cannot but look with admiration on the Ukrainian people's efforts to consolidate the democratic system, the Rule of Law and an open economy. These efforts have been carried out in especially demanding circumstances and this means we have an even greater responsibility towards that country and towards ourselves.
We are all aware of the special nature of Ukraine, which, due to its geographical location and its history, presents a complex national reality, shot through with various tensions, and of exceptional importance on the geopolitical and geoeconomic levels. That is why the European Union must strive to promote forms of cooperation that contribute towards developing and stabilising such an important country, which has, in fact, been happening.
The road already travelled and the soundly expressed prospects, which are based on an association agreement being concluded in the near future that includes the creation of a free trade area, give strong grounds for optimism. On the EU side, we have an obligation not to ignore the aims expressed by very broad sectors of Ukrainian society of strengthening ties with Europe. These aims revolve around a desire for Ukraine to be part of a community of values and the political and economic organisational model that are at the heart of Europe's identity.
Stepping up trade, in particular in the services sector, has helped to deepen economic relations and may well decisively contribute to modernising the country. Ukraine's accession to the World Trade Organization, which deserved the EU's enthusiastic support, allowed the country to join the multilateral world trade system, which, among other aspects, is also enabling the country to draw closer to Europe. This process of drawing nearer must be intensified, as it will not only bring benefits for the two parties directly involved, but also for the entire region.
Ukraine is part of Europe's past and of its future. Any steps, no matter how small, towards highlighting this fact deserve to be welcomed and supported.
Madam President, I would like to start the debate from the other side.
After the visit of the European Parliament delegation to Ukraine last week, it is very important to emphasise that Ukraine's next step towards the West, the way forward to democracy and even to integration in the European Union, will not be decided by this Parliament alone, but very much by Ukraine itself. Being confronted time and again with new political crises on regular annual visits, discussing year after year whether there will be new elections again, is not the kind of development that will undergird this integration.
The members of the EU delegation to Ukraine made it clear while we were there that we believe that rivalry between the exponents of the political blocs must not be allowed to continue to dominate the political agenda but that they must come to an understanding about what measures they want to take to stabilise the country.
There is still virtually no selection of political programmes and content to choose from. This is most alarming, because many Ukrainian citizens, who really fought hard to achieve a democratic process, are now avoiding Ukrainian politics with a shudder. Ripples of discontent of that magnitude need to be addressed at every visit and at every meeting with representatives of all Ukrainian blocs and parties.
Madam President, trade relations between EU countries and Ukraine are of very considerable importance because of the demographic potentials of the two partners. The development of these relations is all the more important in that trade contacts will help to promote the pro-European strivings of the Ukrainian people. There are still many unresolved problems in our bilateral relations. One of them is the question of the illegal takeover of companies by Ukrainian partners. The uncertain relations that prevail in the Ukrainian administration of justice mean that it can take many years for property to be recovered. The political instability of our partner is also having a deleterious impact on our expanding cooperation. The future promises to be even more unpredictable.
We hope that the authorities in Ukraine will do all they can to see that the European Union borders a Ukraine that possesses full legal and political guarantees for the development of companies and economic cooperation, especially in the services sphere.
(PL) Madam President, political and economic relations with Ukraine are of great importance to us. Each year we can see a rise in investment in Ukraine, and this includes a European dimension. These investments are having a beneficial effect in many sectors - including on consumers in Ukraine - by increasing levels of consumption. The involvement of foreign banks in the Ukrainian banking sector has already reached 35%. The services sector is of fundamental and vital importance for the Ukrainian economy. It needs further reform and investment if it is to reach the level of development of this sector in EU countries. The same is true of other areas of the Ukrainian economy, including the health-care and tourism sectors.
We need to develop and reinforce our economic relations between Ukraine and the European Union. We must bear in mind that Ukraine is an important transit country for us from the aspect of energy security in Europe. We also appreciate the efforts being made by Ukraine, including legislative efforts, linked to the expansion of economic dialogue with Europe and the recently attained WTO membership.
(PL) Madam President, the draft legislative resolution we are discussing has the full support of my political group, the Union for Europe of the Nations Group. Ukraine is an interesting partner, especially in the sphere of trade, provision of services and investment. Good cooperation between the European Union and Ukraine is very important, especially for neighbouring countries. One such country is Poland, which is linked to Ukraine by many experiences that go beyond the economic sphere.
Ukraine has enormous potential for the development of tourism and leisure. It is a country of rich cultural traditions. For Ukraine to develop properly it needs new technologies, investment, and expansion of the banking system and social communication. The European Union can help Ukraine to do this. Ukraine is also an important sales market for European products. This is something we should also bear in mind when specifying our tasks and directions for action in future cooperation.
(PL) Mr President, an agreement with Ukraine is an important event that has the effect of helping to rationalise relations between our two sides. It is a good starting point on the way to drafting an association agreement between the EU and Ukraine. Above all this agreement creates an opportunity to develop trading exchanges between us and to increase investment in a two-way system. One inordinately important area of our cooperation is the transfer of know-how in the sphere of standards, quality and the convergence of our legal and institutional heritage. Youth - particularly student - exchanges will help to promote the implementation of these tasks, along with the development of scientific, cultural and tourist cooperation.
(PL) Mr President, I wish to draw attention in this debate to three questions that I think are important. Firstly, Ukraine is a key partner of the European Union in the move to diversify oil and gas supplies. An understanding with Ukraine provides an opportunity for Europe to secure supplies of these energy media from the Black Sea and Caucasus region.
Secondly, Ukraine's accession to the World Trade Organisation in May of this year has created additional favourable conditions for the development of economic relations with that country, especially in the sphere of service provision.
Thirdly and finally, as a result of the serious neglect of infrastructure, Ukraine needs significant financial support from the European Union, originating not only from the EU budget, but also primarily from the European Investment Bank and the European Bank for Reconstruction and Development.
Member of the Commission. - Mr President, I once again thank the Parliament on behalf of the Commission for these comments, its positive opinion and the rapid adoption of this report.
In the short term, this helps both partners to preserve some important economic interests, with the least legal vacuum possible, following Ukraine's entry into the World Trade Organisation.
In the medium and longer term, this is only one element of the wider and very ambitious process of economic integration we are engaged in within the framework of our Association Agreement with Ukraine.
rapporteur. - Commissioner, the maritime service agreement cannot be overestimated. We all know how important the Black Sea route and land transit across Ukraine could be for Europe - for all of us - but without our support the future of this area is not certain. I will now speak in Polish.
rapporteur. - (PL) My fellow Members have mentioned the need for close cooperation and have emphasised the fact that Ukraine obviously belongs to Europe. They have gone on to talk about investment, tourism and enterprise. Of course, much depends on Ukraine itself. That is obvious. Perhaps especially now, today, and tomorrow, in the weeks to come, the polarised Ukrainian people need help on the economic, political, scientific and social fronts. Let us stop criticising so much; let us rather take sensible and constructive steps. This is for the good of both sides: Ukraine and the EU. Thank you all very much for the debate and may I ask for your strong support for this report.
The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - The service sector is essential for the EU and the Ukrainian economies. Ukraine seems to be compelled to reform its energy sector in order to maximise production and improve quality and safety standards. The short-term transition hardships should therefore result in a modernised and more transparent services market. On the other hand, we should not forget about fighting corruption, which is so rampant in the Ukraine.
The European Union must be ready to support Ukraine's efforts but Ukraine must also do its share of domestic reforms. There are a number of issues that we as representatives of the European Union should address: (1) strengthen the energy security of Ukraine and the EU Member States; (2) ensure a higher level of energy efficiency; (3) reconstruct and modernise the thermal power sector and reduce its negative impact on the environment; (4) increase regulating generation capacities; and (5) ensure a higher level of consumption of renewable energy. All of them should fall within an open and transparent energy market. We cannot handle more monopolies in such crucial sectors.